272 S.W.3d 392 (2008)
FLAGSTAR BANK, Plaintiff/Respondent,
v.
Theresa GHAFOORI, Defendant/Appellant.
No. ED 90924.
Missouri Court of Appeals, Eastern District, Division Three.
October 28, 2008.
Application for Transfer to Supreme Court Denied December 18, 2008.
Application for Transfer Denied January 27, 2009.
John Matthew Reynolds, Saint Louis, MO, for Plaintiff/Respondent.
John T. Ahlquist, Alex Mark Kanter, Saint Louis, MO, for Defendant/Appellant.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Theresa Ghafoori (Appellant) appeals from the trial court's Order and Judgment granting Flagstar Bank's (Respondent) Motion for Partial Summary Judgment and denying Appellant's Cross-Motion for Summary Judgment, and quieting title for certain property in favor of Respondent. We have reviewed the briefs of the parties and the record on appeal and conclude that Respondent is entitled to judgment as a matter of law. ITT Commercial Fin. Corp. v. Midr-Am. Marine Supply Corp., 854 S.W.2d 371, 376 (Mo.banc 1993). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).